Fourth Court of Appeals
                               San Antonio, Texas
                                    February 18, 2015

                                  No. 04-14-00900-CV

                   IN THE INTEREST OF L.C. AND N.M., Children,

                From the 57th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-PA-03030
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
    The Appellant Jeffrey Mackey’s First Motion for Extension of Time to File Brief is
GRANTED. The appellant’s brief is due on March 4, 2015.


                                                _________________________________
                                                Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2015.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court